Citation Nr: 1745841	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  12-16 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Nashville, Tennessee


THE ISSUE

Entitlement to a home improvement and structural alterations (HISA) grant under 38 U.S.C.A. § 1717 for bathroom alterations.  

The issues of entitlement to a special home adaptation (SHA) and specially adapted housing (SAH) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


REMAND

The Veteran had active duty service from February 1986 to July 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 letter of determination by the Nashville VAMC.  This case was initially before the Board in July 2015, at which time it was remanded in order to schedule the Veteran for a hearing before the Board.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2017.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The Veteran seeks a HISA grant for modifications to his home to allow him more effective access to the shower/bathtub facilities within the bathroom.  At issue, essentially, is whether the proposed bathroom modifications-currently noted as a walk-in bathtub-are medically necessary to providing continuing effective and economical VA medical services to the Veteran, or to provide access to the home or to essential lavatory and sanitary facilities. 

VA may furnish medical services determined to be needed to any veteran for a service-connected disability.  38 U.S.C.A. § 1710(a).  Needed medical services include home health services found to be necessary or appropriate for the effective and economical treatment of the veteran.  38 U.S.C.A. § 1717(a)(1).  Improvements and structural alterations up to certain listed amounts may be furnished as part of home health services only as necessary to assure the continuation of treatment for a veteran's disability or to provide access to the home or to essential lavatory and sanitary facilities.  38 U.S.C.A. § 1717(a)(2).  Improvements and structure alterations simply for personal comfort or that make living outside a hospital more acceptable may not be furnished.  VAOPGCPREC 32-91.

Examples of allowable HISA benefits include those for allowing entrance to or exit from the veteran's residence, those for use of essential lavatory and sanitary facilities, those for allowing accessibility to kitchen or bathroom sinks or counters, those for improving entrance paths or driveways in the immediate area of the home to facilitate access by the veteran, and those for improving plumbing or electrical systems made necessary due to installation of dialysis equipment.  See Veterans Health Administration (VHA) Handbook Section 1173.14 (April 2013).  

The determination of what is necessary and what is not necessary to assure the continuation of treatment is a question of medical fact.  VAOPGCPREC 32-91. Such a decision, "at least in part, requires the exercise of medical judgment, e.g., whether the services are needed to assure continuation of effective and economical treatment for the veteran's disability."  VAOPGCPREC 06-01. 

The AOJ denied entitlement to a HISA grant in this case as there was no medical justification found for a walk-in bathtub, despite the Veteran's VA doctor, Dr. K.S.T., opining in an April 2012 letter that the Veteran was at risk for falls while using his shower and bathtub due to his service-connected disabilities.  In particular, VA treatment records noted that the Veteran's shower was too small to allow for the placement of a shower seat (i.e., all shower seats available are too big to fit inside the Veteran's shower).  Moreover, Dr. K.S.T. indicated that the Veteran's bathtub was not American with Disabilities Act (ADA)-compliant, as his three-quarters garden bathtub is awkwardly inset with steps and a faucet in the path of the transfer (i.e., in order to get in and out of the garden tub, the Veteran has to step over the faucet and from or onto a set of tiled stairs).  The Board reflects that photographs of the garden bathtub are of record.  

The AOJ's denial was based on VA Dr. L.R.H.'s opinion in a January 2012 that there was a medical necessity for railings leading into the bathtub only and that there was no medical necessity for a walk-in tub.  VA's Chief of Prosthetic and Sensory Aid Service, Dr. E.Y., and Chief of Staff, Dr. M.A.D., concurred with the lack of medical necessity in a May 2012 opinion.  In the April 2012 letter, Dr. K.S.T. specifically found that for the Veteran's safety, he necessitated a walk-in bathtub.  

It does not appear that any of the above doctors considered whether the Veteran's shower could be altered instead of the bathtub in order to allow the Veteran to safely use bathroom facilities.  

Additionally, since obtaining those opinions, it appears that the Veteran has fallen getting out of his tub and fractured his left hand; such injury appears to raise the issue of whether it is medically necessary, from a safety standpoint, that bathroom alterations are, in fact, necessary.  

Moreover, the Veteran submitted July 2014 and May 2016 letters from Dr. K.S.T., which reiterated her opinion that the Veteran necessitated a walk-in tub for safety purposes; Dr. K.S.T. noted in those letters that the Veteran had, in fact, fallen while exiting his bathtub in April 2014 and fractured his left hand.

Based on the foregoing evidence, including the Veteran's subsequent fall and injury due to using his current bathtub-a clearly not unforeseen injury risk noted by Dr. K.S.T. in her letter both prior to and subsequent to the Veteran's left hand fracture-as well as the specific lack of consideration of the feasibility of altering the Veteran's shower rather than his bathtub, the Board finds that a remand is necessary at this time in order to reconsider these factors in order to assure the effective and economical continuation of treatment for the Veteran's disability or to provide access to the home or to essential lavatory and sanitary facilities.  See 38 U.S.C.A. § 1717; VAOPGCPREC 32-91; VAOPGCPREC 06-01; VHA Handbook Section 1173.14.

Finally, on remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Nashville and Hopkinsville VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his service-connected disabilities and/or any medical treatment for injuries sustained attempting to use his current shower/bathtub facilities, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  

3.  The AOJ should inspect the Veteran's bathroom facilities, if deemed necessary, and then obtain a medical opinion, to also include a medical examination if necessary, to determine whether bathroom modifications-to specifically include modifications of either the shower or bathtub facilities-are necessary to assure the continuation of economical and effective treatment for the Veteran's disability or to provide access to the home or to essential lavatory and sanitary facilities.  

In consideration of the medical necessity in this case, any medical opinion obtained must consider Dr. K.S.T.'s numerous letters documenting that the Veteran's safety was/is at risk due to his service-connected disabilities in using his current bathroom facilities, as well as the fact that the Veteran has apparently suffered actual injury due to use of those bathroom facilities.  

Any opinion rendered as a result of this request must engage the evidence of record and provide a rationale for any conclusions reached.  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of entitlement for a HISA grant under 38 U.S.C.A. § 1717 for bathroom alterations.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

ATTORNEY FOR THE BOARD	M. Peters, Counsel
Copy of Decision Sent to:	Kentucky Department of Veterans Affairs

